      Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

 (1) VICKI JO LEWIS, individually and as the        )
 CO-PERSONAL                                        )
 REPRESENTATIVE of the ESTATE OF                    )
 ISAIAH MARK LEWIS, deceased; and                   )
 (2) TROY LEVET LEWIS, individually and             )
 as the CO-PERSONAL                                 ) Case No.: CIV-19-489-R
 REPRESENTATIVE of the ESTATE OF                    )
 ISAIAH MARK LEWIS, deceased,                       )
                                                    )
                Plaintiffs,                         )
                                                    )
 v.                                                 )
                                                    )
 (1) CITY OF EDMOND, an Oklahoma                    )
 Municipal Corporation; (2) POLICE SGT.             )
 MILO BOX, individually; and (3) POLICE             )
 OFFICER DENTON SCHERMAN,                           )
 individually,                                      )
                                                    )
                Defendants.                         )

      DEFENDANTS SERGEANT MILO BOX AN DOFFICER DENTION
              SCHERMAN’S REQUESTED VOIR DIRE


       COME NOW the Defendants, Sergeant Milo Box and Officer Denton Scherman,

and requests the following voir dire of the jury panel in the above-captioned matter.

       Special Request. There has been significant media coverage of issues related to

law enforcement use of force, lethal use of force and police “violence” over the last few

years, nationwide. Several high profile incidents and events have been extensively

covered in the news and on social media. It is virtually impossible to imagine a potential

juror does not already have significant preconceived notions on these subjects that could

influence her or his deliberations. Moreover, the events giving rise to this lawsuit in

particular have been covered extensively in the local media. Since April of 2019, the
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 2 of 10



Lewis family and/or their attorneys have held press conferences, made statements to the

media, participated in rallies, protests and marches all related to the death of Mr. Lewis.

Given these circumstances, Defendants Sergeant Milo Box and Defendant Officer

Denton Sherman respectfully request that all parties be allowed brief direct voir dire of

the prospective jurors after the Court has conducted its voir dire. In the alternative, Box

and Scherman request the Court voir dire the jury in depth on these issues and any

preconceived decisions the juror may have made regarding instances of police use of

force.

                                    Requested Voir Dire

         1. This case involves allegations of constitutional rights violations and tort claims

against the City of Edmond, Oklahoma and police officers Milo Box, a Sergeant, and

Dento Scherman, who was in training when the events at issue occurred. Do any of you

know any police officers, employees or political representatives of the City of Edmond?

         2. The plaintiffs are Ms. Vicki Lewis, and Mr. Troy Lewis, the parents of Isaiah

Lewis, all of Edmond at that time of Mr. Lewis’s death. Isaiah Lewis was a high school

senior at Edmond Santa Fe High School in April of 2019. Do any of you know the

Plaintiffs or the Lewis family?

         3. Plaintiffs are represented at trial by attorneys Woody Glass and David Batton,

of Norman, Oklahoma, and Andrew Stroth and Carlton Odim, of Chicago. The City of

Edmond is represented by Rick Hornbeek and Taylor Clark, both here in Oklahoma City.

Sergeant Milo Box and Officer Denton Scherman are represented by Kathy Terry and

Cody Cooper, also both of Oklahoma City. Do any of you know these attorneys? Do any

of you have any friend or family who have worked with or know these attorneys?


                                               2
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 3 of 10



       4. The witnesses expected to testify in this case are ... (list). Do any of you know

these witnesses?

       5. Where do you live? How long have you lived there? Where did you grow up?

DO any of you currently live in Edmond, Oklahoma or have you lived there previously?

       6. Do any of you have an unfavorable view of the City of Edmond do to

interactions with law enforcement or other City officials?

       7. Are you married or single? Where does your spouse work? Your spouse's

occupation? How many children do you have at home? Ages? Are they in school?

Where?

       8. What is your business or occupation and how long have you been in that line

of work? Who do you work for? Where is your job located physically? Have you had

other occupations or lines of work for a significant time period? What type of work did

you do previously? Who did you work for then? Where?

       9. What was the last school or university you attended for something other than

routine training at work. Did you receive a degree? What type of degree in what field

of study? Do you have any post-graduate degrees or training?

       10.    Have you served in the armed forces? Branch? When? How long? Active

combat? What type of job did you do in the armed forces? What was your rank at

discharge?

       11.    Law enforcement experience or training? Family that is law enforcement?

Do any of you have an unfavorable view, a fear or mistrust of law enforcement officers

in general?




                                            3
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 4 of 10



       12.    Have you ever been on a jury before? Did that trial reach a verdict? What

type of case was that? Did anything happen in that case that would affect your ability

to deliberate in this case? How do you feel about your prior jury service? Do you feel

the verdict reached in that case was fair? Were you in state or federal court? Do you

understand federal verdicts must be unanimous?

       13. The judge will instruct you as to the applicable law. Will you follow the law

       even if you personally don't agree with it?

       14. Have you ever been a party to litigation? Type of case? Your status as party?

Result? Satisfied? Any dispute with your attorney in that matter? Have you ever been a

witness in a lawsuit, deposition or at trial? Type of dispute? Result? What is your

opinion of the legal system, having been involved in previous litigation? Can you set

aside your experiences in previous litigation and just this case based solely on the

evidence you hear at trial and the instructions given to you by the judge?

       15.   These issues in this case – use of force, including lethal force – have been

the subject of significant media, social media and news commentary for several years.

There have been several nationally publicized events and trials related to the use of force

by law enforcement. Can you put aside what you may have read or seen with regard to

other incidents of the use of force by law enforcement and consider this case solely on

the evidence before you and the law as instructed to you by the judge?

       16.   Can you put aside whatever preconceived opinions or feelings you may have

about other events you have seen or hear about and consider this case solely on the

evidence before you and the law as given to you by the judge?




                                            4
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 5 of 10



       17.   This case in particular, has had substantial media coverage in newspapers

and even on television. In particular, The Edmond Sun, Daily Oklahoma and local

television and on line news media have all covered the event sat issue in this case

extensively. This case will likely have on-going media coverage throughout trial. Will

each of you commit to special diligence in avoiding media coverage of this trial and

refrain from discussing this matter with anyone until after deliberations are complete?

       18.   Are any of you reluctant or unable to serve as a juror for fear of retribution

if you decide in favor of the Defendants? Being labeled a racist for your decision or afraid

to vote your conscious for fear of public criticism or threats?

       18.   Have any of you already heard, seen or read anything about this case through

the media or elsewhere? There have been rallies, protests and marches in Edmond and at

the Oklahoma County District Attorney’s offices. (IF AFFIRMATIVE, REQUEST

FURTHER REVIEW AT BENCH OUTSIDE PRESENCE OF OTHER JURORS) What

have you learned/heard? Do you have any pre-conceived opinions/concerns regarding

this case? Can you put that aside what you've heard/learned in order to deliberate based

only on the trial evidence and law as provided by the judge? Can you commit to not

discussing with other jurors the information you've been exposed to? Is there anything

about what you have heard that causes you to believe you should not be a juror in this

matter?

       19.   Have you ever been arrested or had a significant, extended encounter with

a law enforcement officer? When? Where? Did that situation end satisfactorily? Was

there anything about that encounter/event that causes you to mistrust law enforcement

officers?


                                             5
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 6 of 10



       20. Do you understand that law enforcement officers must often use physical

force to accomplish the objectives of their job while ensuring the safety of other and

themselves? Do you understand that the use of physical force often results in injuries to

members of the public? Do you understand that simply because an officer used physical

force or because a person was injured or killed, these facts alone do not compel a finding

that an officer's conduct was unlawful or excessive? Do you understand that before a

determination of excessive force may be made by you, you must hear all the evidence

and apply the law as given to you?

       21. Have any of your children, grand children or close family friends been

arrested as juveniles or young adults? Was there anything about those events and their

resolution that causes you to have negative feelings toward law enforcement or the

judicial system?

       22. Have any of you ever called the police or 911 with a complaint regarding a

neighbor? Party? Disturbance? Animal or dog? Did you make a formal complaint? Did

you observe the officers responding to your complaint?

       23. In person, have you ever observed an altercation between a citizen and a law

enforcement officer? When? What happened? What law enforcement agency? What do

you think about those events and how they were resolved?

       24. Do any of you recall any other news reports or rumors regarding Edmond

law enforcement officers? When? What? (IF AFFIRMATIVE, REQUEST FURTHER

REVIEW AT BENCH OUTSIDE PRESENCE OF OTHER JURORS) Do you know

how those events were resolved? Does what you saw or heard prevent you from putting




                                            6
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 7 of 10



those events aside and making a decision in this case based only on the evidence at trial

and the law as instructed to you?

       25. Do any of you believe that law enforcement officers or law enforcement

practices are inherently racist or race biased?

       26. Do you believe that if a white police officer shoots a African American, he

did so because he is racist? Do you think a police officer who shoots a citizen must

always be civilly liable for that shooting?

       27. Have any of you or your immediate family members participated in any

marches, rallies or political protests involving issues of police use of force, Black Lives

Matter, or social inequities. Do any of you belong to civic, political or social groups

that support Black Lives Matter or similar organizations?

       28. Have any of you or your immediate family members participated in any pro-

law enforcement rallies or political events? Do any of you contribute financially to law

enforcement groups, like the Fraternal Order of Police?

       29. Do you understand that Sergeant Milo Box and Officer Denton Scherman

are each being sued individually and not merely in their officially capacities as Edmond

police officers?

       30. Do you understand that plaintiff is seeking punitive damages against

Sergeant Milo Box and Officer Denton Shcerman? Do you understand that you are not

required to award punitive damages, regardless of whether you determine defendants'

violated plaintiff's rights? Do you have an opinion about whether punitive damages are

ever appropriate or warranted?




                                              7
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 8 of 10



       31. Without revealing your precise religious convictions, are any of you active

in your churches, synagogues, mosques and/or other religious groups? Are you an

officer in your organization? Lay ministers, counselors, group leaders? About how

much time a week do you spend devoted to your faith group and/or to worship,

reflection or prayer?

       28. Without revealing your political affiliation or causes, do any of you

contribute financially to a political party, candidate or cause? Do any of you volunteer

for any political candidate, cause or party?

       29. Do any of you volunteer in your community? In what capacity? How often?

       30. What are you hobbies? What do you do in your spare time?

       31. What was the last book you read? How often do you read for pleasure? Do

you read the newspaper every day? What magazines do you subscribe to?

       32. What is your favorite television show?

       33. What is your most frequent source for news and current events?

       34. Have any of you ever been subject to a tazer deployment or injured by

deployment of a tazer? Circumstances? Medical treatment? Any continuing health

issues as result?

       35. Have any of you ever been shot or injured by a firearm? Circumstances of

the injury? Medical treatment? Any continuing health issues as a result of that injury?

       36. Do any of you own a gun or have a conceal and carry permit? How long?

       37. There will be autopsy photos in this case of Mr. Lewis. The photos can be

upsetting and show bullet wounds, bullet trajectories, internal organs, inside the body

cavity, etc. This evidence is at issue. Do any of you feel you cannot view this type of


                                               8
     Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 9 of 10



evidence objectively and make decisions based thereon without the influence of

emotion or sympathy, so as to prevent you from fairly considering the evidence?

       38. Do any of you believe the Plaintiff's case must have some merit simply

because it has reached the point of a federal jury trial?

       39. Do any of you know anything about drug induced psychosis or “excited

delirium”? What do you know or believe about them?

       40. Do any of you hold a medical marijuana card? For what condition? Are you

familiar with the potential effects of high levels of marijuana or THC when combined

with other medicine?

       41. Knowing what you do about the case so far, do any of you believe you cannot

serve impartially as a juror for any reason whatsoever? Why?



                                                   Respectfully submitted,


                                                  s/ Kathryn D. Terry
                                                  Kathryn D. Terry, OBA # 17151
                                                  Cody J. Cooper, OBA # 31025
                                                  Phillips Murrah P.C.
                                                  101 North Robinson
                                                  Corporate Tower, 13th Floor
                                                  Oklahoma City, OK 73102
                                                  (405) 235-4100 Telephone
                                                  (405) 235-4133 Facsimile
                                                  kdterry@phillipsmurrah.com
                                                  cjcooper@phillipsmurrah.com
                                                  Attorneys for Defendants Milo Box
                                                  and Denton Scherman




                                             9
    Case 5:19-cv-00489-R Document 102 Filed 07/02/21 Page 10 of 10



                           CERTIFICATE OF SERVICE

       On the 2nd day of July, 2021, a copy of the foregoing Defendants’ Reply to
Response to Defendants’ Motion for Summary Judgment was served via the Court
Clerk’s ECF filing system and mailed via regular U.S. Mail, postage prepaid, to the
following:

David J. Batton                               Andrew M. Stroth
Law Office of David J. Batton                 Carlton Odom
P.O. Box 1285                                 Action Injury Law Group, LLC
(303 W. Gray, Suite 304)                      191 North Wacker Drive
Norman, OK 73070                              Suite 2300
Attorneys for Plaintiffs                      Chicago, IL 60606
                                              Attorneys for Plaintiff


Woodrow K. Glass
Geoffrey A. Tabor
Ward & Glass, LLP
1601 36th Ave. NW
Norman, OK 73072
Tel: (405) 310-3432
Fax: (405) 310-2646
Attorneys for Plaintiffs


Richard Hornbeek,
B. Taylor Clark,
Hornbeek Vitali & Braun, PLLC
3711 North Classen Boulevard
Oklahoma City, OK 73118
(405) 236-8600 Telephone
(405) 236-8602 Facsimile
Attorneys for City of Edmond




                                              s/ Kathryn D. Terry
                                              Kathryn D. Terry




                                        10
